Title: From Thomas Jefferson to André Thouin, 15 February 1788
From: Jefferson, Thomas
To: Thouin, André



Monsieur
à Paris ce 15me. Fevr. 1788

Je suis tout honteux de n’avoir pas répondu plutôt à la lettre que vous m’avez fait l’honneur de m’écrire. La raison en a été que je me suis proposé tous les jours d’aller au jardin du roy pour vous parler du projet de M. du Quesnay, mais mes occupations m’ont empêché, et m’empêchent encore. Il n’y a personne qui souhaite au projet de M. du Quesnay un succès plus complet que  moi. Vous dites bien, Monsieur, que c’est beau et très vaste. Et vous sentirez sans doute qu’un projet très vaste dans un pais très pauvre et peu-peuplé peut manquer. Je me suis fait un loi de ne persuader jamais à personne d’aller en Amérique sans une certitude immanquable qu’ils y trouveront de quoi subsister. Ne voyant pas cette certitude pour les professeurs et autres qui y iroient sur le plan de M. du Quesnay, je ne peux pas me compromettre près d’eux par des déclarations dont la base me seroit douteux. Si mes déclarations entreroient pour quelque chose dans leurs motifs d’y aller, et s’ils s’y trouveroient malheureux, ils pourroient m’en faire des justes reproches. Ceux aussi qui y mettroient de leur argent pourroient faire de même. M. du Quesnay donc sera assez juste pour approuver la retenue que je me propose d’observer. Il est trop raisonnable de me souhaiter de faire ce qu’en conscience je ne peux pas faire. Je me tiens neutre. Je ne parle à personne de son project à moins d’y être obligé. Et dans ce cas j’évite de dire rien qu’y pourroit nuire. J’espère, Monsieur, que vous approverez ma manière d’agir à son égard. J’aurois voulu me prêter à tout ce qu’il désire: et vos instances en auroient été un motif de plus, et des plus puissants. Agréez, je vous prie, les assurances de mon estime et de mon attachement sincère, avec les sentiments respectueux avec lesquels j’ai l’honneur d’être, Monsieur, votre tres humble et tres obeissant serviteur,

Th: Jefferson

